Citation Nr: 1042150	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-31 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 
1970.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (RO).

The issue of entitlement to a total disability rating 
based on individual unemployability has been raised by the 
record, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's claims for service connection for posttraumatic 
stress disorder (PTSD) was last denied in a September 2005 rating 
decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final 
September 2005 rating decision raises a reasonable possibility of 
substantiating the issue of entitlement to service connection for 
PTSD.

3.  The medical evidence of record shows that the Veteran's 
currently diagnosed PTSD is related to his active military 
service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
September 2005 rating decision, and the Veteran's claim for 
service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received in support of a claim to reopen is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A September 2005 rating decision denied the Veteran's original 
claim for service connection for PTSD on the basis that the 
evidence did not show a link to his military service.  The 
September 2005 rating decision was not appealed and that decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2010).

Because the September 2005 rating decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, in an October 2008 statement of the case, the RO 
determined that new and material evidence had been presented to 
reopen the Veteran's claim for service connection for PTSD, but 
denied the claim on the merits.  Such a decision, however, is not 
binding on the Board, and the Board must first decide whether new 
and material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).

Evidence received since the September 2005 rating decision 
includes 
VA treatment records, dated from May 2001 through March 2008; VA 
examination reports, dated in March 2007 and July 2007; private 
treatment records, dated in May 2001, October 2006, and May 2007; 
and the Veteran's Social Security Administration (SSA) records 
submitted by the Veteran in April 2010.  The SSA records include 
VA treatment records from October 2001 to May 2002; private 
treatment records, dated from September 1997 to September 2001; 
an October 2001 disability determination form, mental residual 
functional capacity assessment, completed by Dr. E.P.; a 
September 1998 psychological evaluation report from Dr. W.R. and 
an October 2008 psychological evaluation report from Dr. D.D., 
both conducted for purposes of disability determination; a 
September 2002 disability determination form, medical source 
statement concerning the nature and severity of an individual's 
mental impairment, completed by Dr. S.R.; and lay statements from 
the Veteran relating to various in-service stressors.  All of the 
evidence received since the September 2005 rating decision is 
"new" in that it was not of record at the time of the September 
2005 decision.

In addition, the evidence of record received since the September 
2005 rating decision includes credible lay evidence as to the 
Veteran's in-service stressors, to include sniper, mortar, and 
gunfire attacks while serving in Vietnam, and medical evidence 
relating the Veteran's PTSD symptoms to his military service in 
Vietnam.  In the September 1998 private treatment report, the 
Veteran's private psychiatrist, Dr. E.P., stated that the Veteran 
had lots of issues "mostly related to Vietnam."  Additionally, 
in the October 2006 psychological evaluation report, Dr. P. 
stated "the Veteran was reliving the very negative experiences 
in Vietnam and had almost constant intrusive thoughts."  These 
medical statements indicate that the Veteran's PTSD is related to 
his military experience while serving in Vietnam.

Thus, the evidence received since the September 2005 rating 
decision includes evidence which relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement to 
service connection for PTSD.  Therefore, the lay and medical 
evidence raise a reasonable possibility of substantiating the 
Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's 
claim of entitlement to service connection for PTSD is reopened.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For PTSD claims VA law provides that service connection "requires 
medical evidence diagnosing the condition in accordance with § 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before 
and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. 
incorporated the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.

For PTSD claims if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(2).

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means that 
a veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court held that VA had adopted the 4th edition of the 
DSM-IV and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to trigger 
PTSD to a subjective standard requiring exposure to a traumatic 
event and response involving intense fear, helplessness, or 
horror.  The Court further held the sufficiency of a stressor was 
now a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held 
that a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with) and personal participation in 
rocket attacks while stationed in Vietnam.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of 
every detail [of a claimed stressor] including the appellant's 
personal participation" is not required; rather an appellant only 
needs to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure).

In this case, service treatment records are negative for any 
complaint, treatment, or diagnosis of a psychiatric disorder.  
Service records show the Veteran served in the Republic of 
Vietnam from September 1969 to August 1970.  His Form DD-214 
shows that his military principle duties were as a communication 
specialist.  The medical evidence of record reflects the Veteran 
was seen by a psychiatrist as early as in 1971 for mood swing, 
short temper with homicidal thoughts and feeling, and explosive 
episodes.  No additional information as to this treatment is of 
record.

Private treatment records from Dr. E.P., dated from September 
1997 through September 2001, reflect that the Veteran was 
depressed and irritable and that he had sleep difficulty, anger 
problems, suicidal thoughts, and panic attacks.  In a November 
1997 treatment report, Dr. P. noted a diagnosis of schizoid.  In 
a September 1998 treatment report, Dr. P. noted that the Veteran 
still had lots of issues "mostly related to Vietnam."

In September 1998, a psychological evaluation was conducted for 
disability determination purposes in conjunction with the 
Veteran's SSA claim for disability benefits.  The report stated 
that the Veteran believed he was disabled because of depression 
which he reported he had for over twenty years.  He reported that 
since he came back from Vietnam he felt low, down and bad.  He 
reported difficulty falling asleep and concentrating.  He stated 
that he saw a psychiatrist every week in the month of August 1998 
because he was having thoughts of suicide.  The impression was 
"significant depression, possibly with psychosis, and either 
this or his medicines are leaving him with difficulty 
concentrating."

In an October 1998 psychological evaluation report from Dr. D.D., 
the Veteran complained of depression and anxiety attacks for 
which he was prescribed Paxil by his primary care physician.  He 
reported that he was eventually coerced into seeing a 
psychiatrist by a friend in June 1997.  He was seen by Dr. E.P. 
who diagnosed the Veteran with depression, panic disorder, and 
possible PTSD.  As to symptomatology, the Veteran indicated that 
he had problems with angry outbursts for many years dating back 
to his experiences in Vietnam.  He also reported depression, 
concentration difficulties, problems thinking quickly and 
processing information accurately, forgetfulness, and social 
withdrawal.  The diagnostic impression was depressive disorder, 
not otherwise specified, and PTSD on Axis I and paranoid 
personality disorder traits on Axis II.

An April 2001 private treatment report stated that the Veteran 
was having nightmares about Vietnam again.

A May 2001 private treatment report by the Veteran's primary care 
physician, 
Dr. B.G., noted a diagnosis of PTSD for which the Veteran saw Dr. 
E.P.

In a November 2001 VA treatment report, Dr. S.R. stated "[the 
Veteran] in my opinion, suffers from PTSD with isolation, 
intrusive thoughts, lack of concentration, inability to bet with 
people and [consequently] unable to work, depression, anxiety, 
nightmares and insomnia."  Dr. R. also stated that in the 
previous few years, the Veteran got worse and worse with PTSD 
symptoms.  The diagnosis was PTSD with depression, anxiety, and 
anger.

A January 2002 VA treatment report noted that the Veteran 
suffered from PTSD with symptoms of anxiety, depression, anger, 
isolation, and inability to relate with people.  It was noted 
that the Veteran had nightmares and suffered from insomnia. 

A May 2002 VA outpatient treatment report stated that the Veteran 
was first seen by a psychiatrist in 1971 because of severe mood 
swings and short temper with homicidal thoughts and feelings, and 
explosive episodes.  He was seen on and off since then.  It was 
also noted that the Veteran had a problem with alcohol in 
Vietnam.

An October 2006 private psychiatric evaluation report from Dr. 
E.P. stated that the Veteran was involved in an incident 
reminding him of his PTSD symptoms which Dr. P. treated for 
several years in the 90s.  It was noted that the Veteran 
continued to have dreams and flashbacks.  It was also noted that 
since then the Veteran had tremor and many more thoughts of war 
and had become hypervigilant.  Dr. P. stated that the Veteran was 
reliving the very negative experiences in Vietnam and had almost 
constant intrusive thoughts.  The diagnoses were PTSD; and 
psychosis, not otherwise specified on Axis I.

VA treatment records, dated from January 2001 to December 2006, 
show that PTSD has been consistently diagnosed.

In a May 2007 private treatment report, the Veteran reported that 
he almost got captured by Viet Cong in Vung Tau while serving in 
Vietnam.  He also reported that a high ranking non-commissioned 
officer ordered him to kill a Vietnamese girl and he refused, for 
which he received an unfavorable action.  The diagnoses were 
intermittent explosive disorder; PTSD; and psychosis, not 
otherwise specified.

In various written statements and at the July 2010 hearing before 
the Board, the Veteran reported stressor events in service 
including a narrow escape from being captured by Viet Cong with 
the help of a South Vietnamese national at Vung Tau in March 
1970, having experienced constant sniper attacks while driving 
trucks on convoy missions, having experienced mortar and gunfire 
attacks on his base, having participated in convoy missions where 
vehicles were hit by bombs, having witnessed a buddy committing 
suicide with rat poison and slitting wrists, and having been 
ordered to kill a Vietnamese woman in May 1970 and, when he 
refused, having been harassed and threatened by superiors.  The 
Veteran has also submitted photographs in support of his claim 
that were taken during his service in Vietnam.  

In a July 2008 statement, the Veteran's mother reported that when 
the Veteran returned home after his separation from service in 
1970 there was a dramatic change in his behaviors, to include 
suicidal and homicidal tendencies.

The Veteran's wife stated in a July 2008 letter "[the Veteran] 
has nightmares and flashbacks to Vietnam.  The fear and horror of 
that "armed conflict" is still affecting him today."

At his July 2010 hearing, the Veteran submitted a photograph 
showing a very large building that the Veteran called the 
"microwave tower" or the communication center, which was his 
main work station during his Vietnam service.  He described that 
it was a very prominent landmark that was targeted by the enemy 
and came under mortar and gunfire attacks.  Another photograph 
was submitted showing about twenty vehicles surrounded by smoke, 
which the Veteran claimed to be convoy trucks under explosives 
attack.

Based on the totality of the evidence, and with application of 
the benefit of the doubt doctrine, the Board finds that the 
Veteran currently has PTSD, which was incurred as a result of his 
active military service in Vietnam.  38 U.S.C.A. § 5107(b).  The 
record includes persuasive medical evidence diagnosing PTSD and 
relating the current symptoms to his service in Vietnam.  PTSD 
conforming to the DSM-IV criteria was diagnosed as early as in 
September 1998, and subsequent treatment records show consistent 
diagnosis of PTSD.  Thus, there is currently diagnosed PTSD.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).  

In addition, while the U.S. Army and Joint Services Records 
Research Center finding does not confirm the actual occurrence of 
the in-service stressors claimed by the Veteran, the Board finds 
that the Veteran's statements as to the events he experienced in 
Vietnam are credible.  The Board highlights that there is no 
basis in the record to question the Veteran's credibility 
regarding his statements.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).  Events described by the Veteran as to mortar attacks on 
his base and constant sniper attacks while driving trucks on 
convoy missions are consistent with the conditions and 
circumstances of his service.  The Veteran has also submitted lay 
statements from family attesting to his behavior changes and 
psychiatric problems upon his return from Vietnam.  The Board 
also finds convincing the photographs submitted by the Veteran 
depicting the dangerous circumstances of his service in Vietnam.  
It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  As there is no 
evidence of record that contradicts the Veteran's claim as to the 
in-service stressors, they must be presumed to be accurate.  Any 
reasonable doubt regarding the accuracy of the Veteran's 
statements is resolved in favor of the Veteran.  See 38 C.F.R. § 
5107(b).

Furthermore, the medical evidence of record relates the Veteran's 
PTSD symptoms to his military service in Vietnam.  The Veteran's 
private psychiatrist, Dr. E.P., stated in September 1998 that the 
Veteran had lots of issues "mostly related to Vietnam."  
Additionally, in the October 2006 psychological evaluation 
report, Dr. P., in rendering a diagnosis of PTSD, stated "the 
Veteran was reliving the very negative experiences in Vietnam and 
had almost constant intrusive thoughts."  The Board finds that 
these medical statements constitute medical nexus opinion linking 
the Veteran's currently diagnosed PTSD to his military service 
Vietnam and the reported in-service stressors.  The diagnosis and 
opinion are consistent with the other medical evidence of record.  
The Board further finds that while Dr. P. appears to have relied 
upon the Veteran's reported history, the Board found the 
Veteran's lay statements to be credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (holding that while the 
veteran's accounts are not supported by a contemporaneous medical 
history, a medical opinion cannot be disregarded merely because 
the rationale was based on a history as provided by the veteran.)  
Overall, the medical evidence in favor of the Veteran's claim is 
persuasive.  Accordingly, applying the doctrine of reasonable 
doubt, service connection is warranted for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for PTSD, the claim is reopened, and 
to this extent only, the appeal is granted.

Service connection for PTSD is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


